422 U.S. 935 (1975)
WHITE, SECRETARY OF STATE OF TEXAS, ET AL.
v.
REGESTER ET AL.
No. 73-1462.
Supreme Court of United States.
Argued February 19, 1975.
Decided June 30, 1975.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF TEXAS.
Elizabeth B. Levatino, Special Assistant Attorney General of Texas, argued the cause for appellants. With her on the briefs were John L. Hill, Attorney General, Larry F. York, former First Assistant Attorney General, and David M. Kendall, First Assistant Attorney General.
David R. Richards argued the cause for appellees Regester et al. With him on the brief were Jack Greenberg, James M. Nabrit III, J. Phillip Crawford, Oscar H. Mauzy, Wm. Terry Bray, Sanford Jay Rosen, and George J. Korbel. Don Gladden argued the cause for appellees Escalante et al. With him on the briefs was Marvin Collins.
PER CURIAM.
We are informed that the State of Texas has adopted new apportionment legislation providing single-member districts to replace the multimember districts which are at issue before us in this case. That statute by its terms does not become effective until the 1976 elections, and intervening special elections to fill vacancies, if any, will be held in the districts involved as constituted on January 1, 1975. Rather than render an unnecessary judgment *936 on the validity of the constitutional views expressed by the District Court in this case, which we do not undertake to do at this time, we vacate the judgment of the District Court and remand the case to that court for reconsideration in light of the recent Texas reapportionment legislation and for dismissal if the case is or becomes moot.
So ordered.
MR. JUSTICE DOUGLAS took no part in the consideration or decision of this case.